Citation Nr: 1526665	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for a left tibial stress fracture.

2.  Entitlement to an initial compensable rating for a right tibial stress fracture.


REPRESENTATION

Veteran represented by:	Shannon Holstein, Attorney


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which awarded service connection for a left and right tibial stress fracture and assigned an initial noncompensable rating for each extremity.  In addition, entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities was denied.  In September 2014, the Board granted service connection for degenerative joint disease of the right and left knees and remanded the issue of entitlement to initial compensable ratings for right and left tibial stress fractures as inextricably intertwined with the assignment of initial ratings for degenerative joint disease of the right and left knees.  The Board also remanded the Veteran's claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities as inextricably intertwined with the assignment of initial ratings for right and left knee degenerative joint disease.  The issues of initial compensable ratings for right and left tibial stress fractures have returned to the Board for further adjudication.

During the course of the appeal, the RO granted initial ratings of 10 percent from May 29, 2012; 100 percent from December 20, 2012; and 30 percent from February 1, 2014, for degenerative joint disease of the right and left knees.  See October 2014 rating decision.  As a result of the higher initial ratings awarded, the Veteran has been assigned compensable ratings throughout the appeal period and does not have only noncompensable service-connected disabilities.  As such, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board notes that, during the pendency of the appeal, the Veteran filed a claim for a total rating based on individual employability due to his service-connected disabilities.  As discussed further below, the Board finds that the matter of the Veteran's entitlement to a TDIU due service-connected disabilities is not properly before the Board.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left tibial stress fracture is primarily manifested by occasional pain, with no flare-ups or functional impairment.

2.  The Veteran's right tibial stress fracture is primarily manifested by occasional pain, with no flare-ups or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left tibial stress fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5262 (2014).

2.  The criteria for an initial compensable rating for a right tibial stress fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5262 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in May 2012, sent prior to the April 2014 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral tibial stress fractures as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the April 2014 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral tibial stress fractures.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral stress fractures was granted by the RO in April 2014, and a noncompensable rating was assigned effective May 29, 2012.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in September 2012, and April 2014, and a medical opinion was obtained in June 2013.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's disabilities on appeal as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim, and no further examination is necessary.

As indicated previously, in April 2014, the Board remanded the appeal pending the resolution of the Veteran's inextricably intertwined disability claims.  In this regard, the Board noted that the Veteran's current claims on appeal were inextricably intertwined with the assignment of initial ratings for degenerative joint disease of the right and left knees.  Subsequent to the Board's April 2014 remand, the RO assigned initial ratings for the Veteran's service-connected degenerative joint disease of the right and left knees.  Therefore, the Board finds that the AOJ has substantially complied with the April 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran is seeking a compensable disability rating for his service-connected bilateral tibial stress fractures.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right and left tibial stress fractures are currently rated as noncompensable, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2014).

The Veteran was afforded a VA examination in September 2012.  The examiner noted that the Veteran had shin splints and that he experienced pain to the shins when he walked.

In June 2013, VA obtained a medical opinion in connection with the Veteran's claim for service connection for bilateral knee degenerative joint disease and bilateral shin splints.  The examiner noted that the Veteran did not have a current diagnosis of shin splints and he did not have any residuals from any shin splints or stress fractures incurred during active duty.  The examiner also noted that there was no mention of stress fractures on the Veteran's bilateral knee x-rays taken in September 2012.  

In April 2014, the Veteran underwent a knee and lower leg VA examination.  The examiner noted that the Veteran had bilateral early tibial stress fractures, which were treated and resolved on active duty.  The Veteran did not report any current complaints of shin pain or tenderness.

The Board finds that initial compensable ratings are not warranted for the Veteran's right and left tibial stress fractures under Diagnostic Code 5262.  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability with malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Such criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board notes that the Veteran complained of shin pain during his September 2012 VA examination.  However, the June 2013 and April 2014 VA examiners found that the Veteran did not have any residuals from his tibial stress fractures incurred in service.  The evidence of record shows that the Veteran does not have any malunion or nonunion of the tibia and fibula.  Furthermore, there is no evidence that the Veteran has any level of ankle disability.  Because the objective medical evidence does not show any malunion or nonunion of the tibia and fibula, the Board finds that initial compensable ratings for right and left tibial stress fractures are not warranted under Diagnostic Code 5262.  The Board notes that the Veteran has a bilateral knee disability manifested by arthritis, limitation of motion, and functional loss.  However, the Veteran is currently compensated for such manifestations as he has been provided separate ratings of 10 percent from May 29, 2012; 100 percent from December 20, 2012; and 30 percent from February 1, 2014, under Diagnostic Code 5055.  Thus, the Board may not consider the extent of the Veteran's right or left knee disability in the evaluation under DC 5262 without violating the pyramiding principles of 38 C.F.R. § 4.14.

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  However, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Board recognizes that during the September 2012 VA examination, the Veteran reported shin pain.  However, the Veteran did not report that such pain resulted in functional impairment.  Furthermore, the Veteran denied experiencing shin pain at his April 2014 VA examination.  Thus, the Board finds that compensable ratings for right and left tibial stress fractures are not warranted based on functional loss.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right and left tibial stress fracture disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions, with respect to the nature of his service-connected right and left tibial stress fracture disabilities, to include the frequency, duration, and severity of his symptoms and the resulting functional impact, and notes that he is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been limited to occasional shin pain.  The Board finds that such symptoms do not more nearly approximate the criteria for a compensable rating at any point during the appeal period.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left tibial stress fracture disabilities with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his tibial stress fractures, which includes functional loss due to additional symptomatology, and the resulting impact on his physical activities.  See DeLuca, supra; Mitchell, supra.  However, there are no additional symptoms of the Veteran's tibial stress fracture disabilities to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right and left tibial stress fractures.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim for an increased rating for his right and left tibial stress fractures, a claim for TDIU was considered and denied by the RO in a May 2014 letter.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against compensable ratings for right and left tibial stress fractures; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

(Continued on the next page)

ORDER

A compensable rating for a right tibial stress fracture is denied.

A compensable rating for a left tibial stress fracture is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


